An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s Amendment was given in an email from James Katz (Registration No. 42,711) on 2/13/21 subsequent to a Pre-Appeal Conference held on 2/12/21.  After the conference, the Examiner suggested amendments to move the case to allowance.  This allowance action responds the Applicant's amendments and remarks dated 12/18/20, and the Notice of Appeal dated 1/22/21. 

EXAMINER’S AMENDMENT
The Claims filed by the Applicant on 12/18/20 are amended as follows:

1.	(Currently Amended) A computer implemented method of processing a file suspected to contain data generated by a data transaction processing system in which data items are transacted by a hardware matching processor that matches electronic data transaction request messages for the same one of the data items based on multiple transaction parameters from different client computers over a data communication network, the method comprising:	receiving, by a processor coupled with a non-transitory memory, the non-transitory memory storing computer executable instructions that are executed by the processor, a training data set comprising a plurality of labeled files, each labeled file including an outcome label indicating whether or not the labeled file includes data generated by the data transaction processing system; 	identifying, by the processor, whether each labeled file contains one or more attributes; based one the evaluation, a decision tree data structure that represents the determined relationship between the attributes and the outcome labels,		wherein the decision tree data structure comprises a plurality of interconnected nodes, wherein at least some of the nodes represent the one or more attributes,		wherein the determined relationship represented by the decision tree data structure is based on a decision tree algorithm; 	storing, by the processor, the decision tree data structure in the memory coupled with the processor; 	for each of a plurality of test files, each of which comprises one of a parent website or a webpage associated with a child website link identified by the processor by crawling the parent web site:		accessing, by the processor, the decision tree data structure from the memory for evaluating, by the processor, whether [[a]] the test file includes the one or more attributes in a sequence defined by the decision tree data structure, the evaluating resulting in a determination of whether the test file contains data generated by the data transaction processing system; 		upon determining that the test file contains data generated by the data transaction processing system: upon determining that the identified entity name is not in the database of authorized entities, generating and transmitting, by the processor, a first warning message to an address of the identified entity if the entity name is not in the database of authorized entities.
2.	(Original) The computer implemented method of claim 1, wherein the attributes comprise keywords or patterns.
3.	(Original) The computer implemented method of claim 2, wherein the keywords include one of “price”, “quote”, “bid”, or “ask”, and wherein the keywords include one or more names of different exchange computing systems.
4.	(Original) The computer implemented method of claim 2, wherein the patterns comprise financial instrument product codes used by the data transaction processing system.
5.	(Canceled) 
6.	(Canceled) 
7.	(Previously Presented) The computer implemented method of claim 1, wherein the decision tree algorithm is one of ID3 or C4.5.
8.	(Original) The computer implemented method of claim 1, wherein at least some of the plurality of labeled files are received from the data transaction processing system and include an outcome label indicating that the at least some of the plurality of labeled files include data generated by the data transaction processing system.
9.	(Original) The computer implemented method of claim 8, wherein the at least some of the plurality of labeled files received from the data transaction processing system are generated by the data transaction processing system in response to processing electronic data transaction request 
10.	(Original) The computer implemented method of claim 9, wherein the processing of electronic data transaction request messages comprises determining whether an attempt to match an electronic data transaction request message with at least one previously received but unsatisfied electronic data transaction request message for a transaction which is counter thereto results in at least partial satisfaction of one or both of the electronic data transaction request message and the at least one previously received but unsatisfied electronic data transaction request message.
11.	(Original) The computer implemented method of claim 1, wherein the data generated by the data transaction processing system varies based on the electronic data transaction request messages.
12.	(Original) The computer implemented method of claim 1, wherein the attributes do not vary based on the electronic data transaction request messages.
13.	(Original) The computer implemented method of claim 1, wherein data indicating the absence or presence of the attributes does not vary based on the electronic data transaction request messages.
14.	(Original) The computer implemented method of claim 1, wherein each of the plurality of labeled files is one of a webpage, a Uniform Resource Locator (“URL”) for a website, or a document. 
15.	(Canceled) 
16.	(Original) The computer implemented method of claim 15, wherein the determining whether the webpages associated with the child website links contain data generated by the data transaction processing system is based on the decision tree data structure.
17.	(Currently Amended) The computer implemented method of claim 1, wherein [[if]] the test file is a website, the computer implemented method further comprising:	generating and transmitting, by the processor, a second transmitted message that causes access 
18.	(Original) The computer implemented method of claim 1, wherein the file array includes an identifier for each labeled file.
19.	(Previously Presented) The computer implemented method of claim 1, further comprising: 	verifying, by the processor, that the determination whether a test file contains data generated by the data transaction processing system is correct; 	labeling, by the processor, the test file with an outcome label based on the correct determination; 	updating, by the processor, the file array to include the labeled test file; and	generating, by the processor, based on the updated file array, an updated decision tree data structure.
20.	(Original) The computer implemented method of claim 19, further comprising: 	determining, by the processor, based on the updated decision tree data structure, whether another test file contains data generated by the data transaction processing system. 
21.	(Currently Amended) A computer system of processing a file suspected to contain data generated by a data transaction processing system in which data items are transacted by a hardware matching processor that matches electronic data transaction request messages for the same one of the data items based on multiple transaction parameters from different client computers over a data communication network, the computer system comprising: 	a processor and a non-transitory memory coupled therewith wherein the memory stores computer executable instructions that when executed by the processor, cause the processor to implement:		a file array generator that: training data set comprising a plurality of labeled files, each labeled file including an outcome label indicating whether or not the labeled file includes data generated by the data transaction processing system; 			identifies whether each labeled file contains one or more attributes; and			generates a file array, the file array including, for each labeled file, the outcome label associated with the labeled file and, for each attribute, data indicating the absence or presence of the attribute in the labeled file; 		a decision tree generator coupled to the file array generator that:			evaluates the file array to determine a relationship between the attributes and the outcome labels, the relationship defining hierarchical levels of the attributes and interconnections between the attributes and the outcome labels, the interconnections representing the absence or presence of the attribute in a labeled file; and			generates, based on the evaluation, a decision tree data structure that represents the determined relationship between the attributes and the outcome labels, 		wherein the decision tree data structure comprises a plurality of interconnected nodes, wherein at least some of the nodes represent the one or more attributes,		wherein the determined relationship represented by the decision tree data structure is based on a decision tree algorithm; and			stores the decision tree data structure in a memory;		a file processor coupled to the decision tree generator that, for each of a plurality of test files, each of which comprises one of a parent website or a webpage associated with a child website link identified by the file processor having crawled the parent web site, accesses the decision tree data structure from the memory and evaluates whether [[a]] the test file includes the one or more attributes in a sequence defined by the decision tree data structure, the evaluating resulting in a determination of , upon determining that the identified entity name is not in the database of authorized entities, generates and transmits a warning message to an address of the identified entity if the entity name is not in the database of authorized entities.
22.	(Original) The computer system of claim 21, wherein the attributes comprise keywords or patterns.
23.	(Original) The computer system of claim 21, wherein the decision tree data structure comprises a plurality of interconnected nodes, wherein at least some of the nodes represent the one or more attributes, and wherein the determined relationship represented by the decision tree data structure is based on a decision tree algorithm.
24.	(Original) The computer system of claim 21, 	wherein at least some of the plurality of labeled files are received from the data transaction processing system and include an outcome label indicating that the at least some of the plurality of labeled files include data generated by the data transaction processing system;	wherein the at least some of the plurality of labeled files received from the data transaction processing system are generated by the data transaction processing system in response to processing electronic data transaction request messages received by the data transaction processing system; and	wherein the processing of electronic data transaction request messages comprises determining whether an attempt to match an electronic data transaction request message with at least one 
25.	(Original) The computer system of claim 21, wherein the data generated by the data transaction processing system varies based on the electronic data transaction request messages.
26.	(Original) The computer system of claim 21, wherein the attributes, and the data indicating the absence or presence of the attributes, do not vary based on the electronic data transaction request messages.
27.	(Currently Amended) A non-transitory computer readable medium for processing a file suspected to contain data generated by a data transaction processing system in which data items are transacted by a hardware matching processor that matches electronic data transaction request messages for the same one of the data items based on multiple transaction parameters from different client computers over a data communication network, the non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to:	receive a training data set comprising a plurality of labeled files, each labeled file including an outcome label indicating whether or not the labeled file includes data generated by the data transaction processing system;	identify whether each labeled file contains one or more attributes;	generate a file array, the file array including for each labeled file, the outcome label associated with the labeled file and, for each attribute, data indicating the absence or presence of the attribute in the labeled file;	evaluate the file array to determine a relationship between the attributes and the outcome labels, the relationship defining hierarchical levels of the attributes and interconnections between the , based on the evaluation, a decision tree data structure that represents the determined relationship between the attributes and the outcome labels,	wherein the decision tree data structure comprises a plurality of interconnected nodes, wherein at least some of the nodes represent the one or more attributes,		wherein the determined relationship represented by the decision tree data structure is based on a decision tree algorithm;	store the decision tree data structure in a memory coupled with the processor;	access, for each of a plurality of test files, each of which comprises one of a parent website or a webpage associated with a child website link identified from a crawl of the parent web site, the decision tree data structure from the memory for evaluating whether [[a]] the test file includes the one or more attributes in a sequence defined by the decision tree data structure, the evaluating resulting in a determination of whether the test file contains data generated by the data transaction processing system;	upon determining that the test file contains data generated by the data transaction processing system:		identify an entity associated with the test file;		determine if the entity name is in a database of authorized entities; and 		upon determining that the entity name is not in the database of authorized entities, generate and transmit a warning message to an address of the identified entity if the entity name is not in the database of authorized entities.
28.	(Cancelled)

EXAMINER' STATEMENT OF REASONS FOR ALLOWANCE

Claim Rejections 35 U.S.C. 101
The Claim Rejections under 35 U.S.C. 101 set forth in the prior Office Action are withdrawn.  

The amended claims recite:

receiving, by a processor coupled with a non-transitory memory, the non-transitory memory storing computer executable instructions that are executed by the processor, a training data set comprising a plurality of labeled files, each labeled file including an outcome label indicating whether or not the labeled file includes data generated by the data transaction processing system; 	identifying, by the processor, whether each labeled file contains one or more attributes; 	generating, by the processor, a file array, the file array including, for each labeled file, the outcome label associated with the labeled file and, for each attribute, data indicating the absence or presence of the attribute in the labeled file; 	evaluating, by the processor, the file array to determine a relationship between the attributes and the outcome labels, the relationship defining hierarchical levels of the attributes and interconnections between the attributes and the outcome labels, the interconnections representing the absence or presence of the attribute in a labeled file; 	generating, by the processor based one the evaluation, a decision tree data structure that represents the determined relationship between the attributes and the outcome labels, …

In the Specification, the Applicant discloses the problem and solution as follows:

a)	In Par [0015], "As described above, CME substantially continuously generates a voluminous amount of market data which reflects the current state of the market for thousands of financial instruments, and provides a variety of market data feeds to data subscribers. In particular, CME processes incoming transactions which continuously alter the state of the system, and outputs market data feeds comprising data indicative of the state generated on a periodic and/or event (change in state) basis. The disclosed embodiments enable an exchange to monitor publicly visible electronic repositories, e.g. public websites, where such data is likely to be electronically stored, displayed or otherwise made further available to others, to determine if these repositories, e.g. websites, contain exchange-generated market data, and if so, to determine whether the entity associated with the website is authorized to display/share/transmit the market data"; and,

b)	In Par [0016], "The presence of market data on a website may be detected by implementing a Decision tree based processing systems learn and train themselves from training data sets, which may, for example, include multiple files that are labeled as either containing or not containing market data", and,

c)	In Par [0018], "Once the decision tree is generated from the training data set and the decision tree algorithm, the decision tree can process new (non-labelled) data and generate a prediction based on the knowledge it has obtained from the training data set. The prediction may be in the form of a "0", indicating market data is not present in the file, or a "1", indicating market data is present in the file"; and,

d)  In Par [0020], "The disclosed embodiments may be implemented to increase the timing and efficiency in the exchange computing system. Data use may be predicted without manual user input"; and,

e)	In Par [0021], "The disclosed embodiments improve about the technical fields of data matching, pattern identification, and data management and control. At least some of the problems solved by the disclosed embodiments are specifically rooted in technology, where data can be easily copied/reproduced and shared/distributed, and where the original data generator loses control of the data upon sharing the data with licensed users, and where it becomes cost prohibitive and infeasible for the data generator to manually check/monitor all potential data misuse, and are solved by the disclosed decision tree based processing system that implements a decision tree data structure for generating alerts when unlicensed entities share/distribute the market data, which may be data misuse (e.g., data sharing without a corresponding license/agreement)".

The Examiner interprets the combination of using training data sets to create decision trees and crawling websites to detect misuse of voluminous, continuously changing data applies the judicial exception (i.e., the Fundamental Economic Practice of identifying theft or fraud) in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  In other words, the computing technology in this case for both creating the decision trees from training data sets, and crawling websites is an integral requirement to solving the identified problem.  According, the amended limitations recite a Practical Application as defined by the Office.

Claim Rejections 35 U.S.C. 103
The Claim Rejections under 35 U.S.C. 103 were withdrawn in a prior Office Action.  

U.S. Patent Application Publication No. 2014/0337272 by inventor James Allen Cox, et al., filed on July 21, 2014 teaches:  In the Abstract, "Methods and systems for network level file processing based on metadata information retrieved from a file are provided. According to one embodiment, a file is received by a network security appliance. Metadata information is extracted from the file. The extracted metadata information is processed based on one or more defined rules. An action is taken on one or more of the file or a sender of the file based on an outcome of the processing"; AND, in Par [0033], "The 

U.S. Patent Application Publication No. 2008/0201340 by inventor Risi Vardhan Thonagi filed on December 27, 2007 teaches: in the Abstract, "A decision tree can be constructed via frequent predictive itemsets and best item splits. A hierarchical frequent predictive itemsets tree data structure can be used to construct the decision tree. A bottom-up traversal of the data structure can be used during determination of best item splits. The described technologies can construct decision trees with superior accuracy as compared to conventional greedy decision tree construction approaches"; AND, in Par [0008], "The best attribute splits can be determined by traversing the frequent itemset tree data structure in a bottom-up manner and by choosing the attribute split associated with the respective nodes that has the greatest accuracy among the attribute splits associated with the respective nodes. A decision tree can be constructed by choosing a subset of the frequent predictive itemsets based on the determined best attribute splits and generating nodes in the decision tree based on the chosen frequent predictive itemsets"; AND, in Par [0047], "As described herein, the frequent predictive itemsets 130 and the best attribute splits 150 can be organized into a single hierarchical tree data structure that can be 

U.S. Patent No. 6,026,399 by inventor Ron Kohavi, et al., filed on May 30, 1997 (hereafter, Kohavi) teaches:  in the Abstract, "A system and method determines how well various attributes in a record discriminate different values of a chosen label attribute. An attribute is considered a relevant attribute if it discriminates different values of a chosen label attribute either alone or in conjunction with other attributes. According to the present invention, a label attribute is selected by a user from a set of records, with each record having a plurality of attributes. Next, one or more first important attributes considered important by the user are selected. The present invention then generates one or more 

Japanese Patent Application No. JP-2005-78240A by inventor Mamoru Tanaka published on March 24, 2005 (hereafter Tanaka) teaches:  in the Abstract, "The present invention relates to data mining for extracting and classifying meaningful information from a large amount of general information and sentences in a specific field, and a text mining method, apparatus, medium, and information provision using them. Provide a system. The present invention relates to data mining and text mining, and in particular, at the time of learning, a decision tree T () that represents a rule model using a learning observation variable set L (i) selected from a data set D (i). i) is constructed, and when the model is divided, the first observation set C (i) riding on the path (between the start and end points) subset of the decision tree T (i) and the second observation set of the complement set IC (i) not riding And a knowledge extracting method, apparatus, or medium characterized by extracting the first or second 

The Examiner is unable to find Non-Patent Literature that remotely embodies the claimed limitations.  The Examiner searched IP.com non-patent literature.

The Examiner is unable to find prior art that teaches the following ordered combination of limitations: 

receiving, by a processor coupled with a non-transitory memory, the non-transitory memory storing computer executable instructions that are executed by the processor, a training data set comprising a plurality of labeled files, each labeled file including an outcome label indicating whether or not the labeled file includes data generated by the data transaction processing system; 
identifying, by the processor, whether each labeled file contains one or more attributes; 
generating, by the processor, a file array, the file array including, for each labeled file, the outcome label associated with the labeled file and, for each attribute, data indicating the absence or presence of the attribute in the labeled file; 
evaluating, by the processor, the file array to determine a relationship between the attributes and the outcome labels, the relationship defining hierarchical levels of the attributes and interconnections between the attributes and the outcome labels, the interconnections representing the absence or presence of the attribute in a labeled file;
generating, by the processor based one the evaluation, a decision tree data structure that represents the determined relationship between the attributes and the outcome labels, …	for each of a plurality of test files, each of which comprises one of a parent website or a webpage associated with a child website link identified by the processor by crawling the parent web site:		accessing, by the processor, the decision tree data structure from the memory for evaluating, by the processor, whether the test file includes the one or more attributes in a sequence defined by the decision tree data structure, the evaluating resulting in a determination of whether the test file contains data generated by the data transaction processing system; 		upon determining that the test file contains data generated by the data transaction processing system: 			identifying, by the processor, an entity associated with the test file;			determining, by the processor, if the entity name is in a database of authorized entities; and 		upon determining that the identified entity name is not in the database of authorized entities, generating and transmitting, by the processor, a first warning message to an address of the identified entity if the entity name is not in the database of authorized entities.




Amended Claims 1-4 and 7-27 are Allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is 571-272-0378.  The examiner can normally be reached Mon-Fri, 6:00 a.m. to 10 a.m. EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691